Title: James Madison to John Hartwell Cocke, 4 April 1828
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                April 4. 1828.
                            
                        
                        
                        
                        I recd. yesterday yours of the 29th. ult: inclosing your correspondence with Docr. Jones. It is quite
                            probable, not withstanding his dissatisfaction at what has passed, that he may still look forward to the chance of having
                            the way opened for him to the vacant Chair in the University, by some intermediate proceeding of the Visitors. Should this
                            not be done, he seems to have shut himself out altogether by saying that he could not come on at a notice of six
                            weeks, that is from the July meeting of the Visitors.
                        The more I have heard of Dr. Jones the more I am convinced of his suitable qualifications to a certain
                            extent, and of the moderateness of that extent. For the present he might do very well. In the more advanced Studies of
                            that School, a Professor of a higher order would certainly be desireable and be looked for in such an Institution. Should
                            one of this description not be attainable, it may be found expedient not to abandon the idea of overcoming the difficulty
                            in the way of Jones. From the last letter I recd. from Mr. Johnston, it appeared that his correspondence on the subject of
                            Mr. Renwick was not entirely closed.
                        Since I forwarded to you the letter from Mr. Lawrence, I have two others from him inclosing recommendations
                            of a Mr. Ritchie, given in the strongest terms, and from the highest sources, including Leslie, Sr. Humphrey Davis,
                            Herschell, Biôt & &c. A letter from Mr Key also expresses as the result of his enquiries, a full
                            persuasion of the merits ascribed to Mr. Ritchie. Considering the central position of Mr. Johnston as most favorable for
                            the purpose, I have sent the whole packet to him hoping that he might soon be able to consult on the subject with some of
                            the Visitors, particularly yourself & Mr Cabell who are occasionally in Richmond, and intimating that if there be
                            no lien on the vacancy, and three of my Colleagues should concur in the appointment of Mr. Ritchie, I should be willing to
                            authorize Mr. Lawrence to engage him at once. When I wrote to Mr. Johnston I was not aware that the late re-appointment of
                            Visitors did not embrace all the former ones, and am still uninformed of the individual who declined it, but who I take
                            for granted is either Mr. Loyall or Genl. Breckenridge, most probably the former. From Mr. Rives who lately called on me,
                            finding that he was the successor, I gave him the information above sketched, and was authorized to consider him as
                            concurring in the choice of Mr. Ritchie if approved by others.
                        You may have learnt at the University that letters lately recd by Mr. Long, repeat the call on him to be in
                            London in the coming Autumn. I have not yet recd. from Mr. Brougham a reply to my answer to his letter, but have little
                            hope that it will differ the communication to Mr. Long. On the supposition that we can not find among Candidates for his
                            chair, a successor, to our mind, it may deserve consideration whether Ritchie ought not to be sounded on the occasion. He
                            is represented as an excellent Classical Scholar, as well as a profound Mathematician and Nat: Philosopher: And in the
                            contingency of a demand for him in either of the latter characters, he would be on the spot ready to be translated.
                        It is a great consolation amid the unpleasant circumstances at the University that the studious habits of the
                            youth continue to improve. This is the vital point.
                        In a letter from Mr. Trist just recd. he asks our attention to the case of Lewis Randolph. He represents him
                            as doing well in his Studies, and of very good promise generally, if enabled to compleat them; but that unless in some way
                            aided, he will of necessity be hurried into some gainful occupation. Having understood that Mr. Wirtembaker will ere long
                            enter on the practice of the Law, the place of Librarian occurs to Mr. Trist as a birth particularly eligible, and he
                            pledges himself that its duties would be properly discharged. I mention the subject to you as well that you may enquire
                            and consider, as that you may mention it to our Colleagues as opportunities offer. If such an appointment be a proper one,
                            it will I presume find the proper disposition in all of us. With great esteem & regard
                        
                        
                            
                                James Madison
                            
                        
                    